Bloodworth, J.
1. There is no merit in either of the special grounds of the motion for a new trial.
2. Tire evidence in this case is such as to bring it within the ruling in Yonce v. State, 154 Ga. 419 (114 S. E. 325), 29 Ga. App. 173 (114 S. E. 584) ; and the judge of the trial court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Luke,'J., concur.

J. P. Brooke, G. B. Walker, H. B. Moss, for plaintiff in error.
George D. Anderson, solicitor-general, contra.